Title: To George Washington from General Henry Clinton, 9 June 1778
From: Clinton, Henry
To: Washington, George


                    
                        Sir
                        Head Quarters Philadelphia June 9th 1778
                    
                    The Earl of Carlisle, Mr Eden and Governor Johnston, three of the Commissioners for restoring peace between Great Britain and America, are arrived in his Majesty’s Ship Trident and are come to Philadelphia.
                    Docr Ferguson, the Secretary to the Kings Commission, will be dispatched tomorrow Morning with a letter from their Excellencies to Congress. I am therefore to request that a passport from your Excellency may meet Dr Ferguson, who will be at your advanced post near Radnor about 10 OClock. I have the Honor to be Yr most obt humble Servt
                    
                        H. Clinton.
                    
                